OPINION OF THE COURT
SEITZ, Chief Judge.
Garden Court Nursing Home, Inc. and Sidney D. Simon, its owner and operator, *512appeal from an order of the district court requiring the United States to disclose auditors’ analyses of the books and records of Garden Court to the Commonwealth of Pennsylvania, Department of Revenue (Department). The Department cross appeals from an order of the district court denying it access to other grand jury materials. This court has jurisdiction under 28 U.S.C. § 1291 (1976).
I.
A federal grand jury investigated the activities of Simon and Garden Court. Simon was indicted for mail fraud and making false statements to the federal government. The gravamen of these offenses was that Simon fraudulently sought to obtain Medicaid reimbursements to which Garden Court was not legally entitled. Simon pled guilty to three of the twenty counts of the indictment. Following this plea, the Department, in connection with an investigation of the state income tax liability of Simon and the corporations he controlled, filed a petition in the district court to examine and copy grand jury materials. It sought disclosure of “all of the grand jury materials pertinent to its investigation.” Simon and Garden Court objected to disclosure.
The district court held that Federal Rule of Criminal Procedure 6(e)(2) prohibited the disclosure of witness interviews, conducted outside the grand jury’s presence but presented to it, and of transcripts of grand jury testimony. However, the court held that invoices possessed by the grand jury and auditors’ analyses of Garden Court’s books and records, prepared to assist the grand jury were outside the scope of the rule and could therefore be disclosed. The results of the analyses, though apparently not the analyses themselves, were presented to the grand jury.
Simon and Garden Court appeal, arguing that the auditors’ analyses should not be disclosed. The Department of Revenue cross appeals, arguing that all of the requested materials should be disclosed. Since Simon and Garden Court do not contest the disclosure of the invoices, only the disclosure of the transcripts, witness interviews, and auditors’ analyses are at issue in this appeal.
II.
With specified exceptions, Rule 6(e)(2) prohibits the disclosure of “matters occurring before the grand jury.” Since the rule does not prohibit the disclosure of other “matters”, we must first determine whether the materials at issue in this appeal are within the scope of the rule.
In In re Grand Jury Matter, 682 F.2d 61, 63 (3d Cir.1982) (Catania), this court stated that Rule 6(e)(2) “applies to anything which may reveal what occurred before the grand jury.” Thus, if disclosure of the materials in this case would do so, Rule 6(e)(2) applies.
Were we writing on a clean slate, we might well hold that disclosure of any material generated in connection with a grand jury proceeding is governed by Rule 6(e)(2). Such a rule would be easier to apply and produce more certain results than the rule we apply today. However, the prior holdings of this court prevent us from adopting this rule. See, e.g., Catania, supra, at 64 n. 4 (disclosure of draft indictment not governed by Rule 6(e)(2); In re Grand Jury Proceedings, 486 F.2d 85, 92 (3d Cir.1973) (Schofield I) (disclosure of affidavit filed by government to enforce grand jury subpoena that states that subpoenaed items are relevant to grand jury investigation not governed by the rule). We believe that disclosure of the materials at issue in this appeal would reveal what occurred before the grand jury. Thus, we hold that the disclosure of all of these materials is governed by Rule 6(e)(2).
There is no question that disclosing grand jury transcripts reveals the contents of grand jury proceedings. Their disclosure is, therefore, governed by Rule 6(e)(2). See Catania, supra, at 65. No meaningful distinction can be drawn between transcripts and witness interviews conducted outside the grand jury's presence but presented to it. Thus, Rule 6(e)(2) governs the disclosure of the witness interviews.
*513The district court held that disclosure of the auditors’ analyses would not reveal what was before the grand jury. We hold that this finding is clearly erroneous. In our view, given the nature of the crimes for which Simon was indicted, a reasonable person would conclude that the audits or their results were presented to the grand jury. Thus disclosure of the auditors’ analyses is governed by Rule 6(e)(2).
In determining whether disclosure of the materials in this case was governed by Rule 6(e)(2), the district court relied heavily on In re Grand Jury Matter, 630 F.2d 996 (3d Cir.1980) (SCI), cert. denied, 449 U.S. 1081, 101 S.Ct. 865, 66 L.Ed.2d 805 (1981). There, as in Catania, supra, this court considered whether Rule 6(e)(2) governed the disclosure of materials created independently of the grand jury process. These cases stand for the proposition that such documents do not automatically become “matters occurring before a grand jury” when they are subpoenaed by or transmitted to a grand jury. SCI, supra, at 1000; Catania, supra, at 63. In addition, the Catania court relied on SCI in determining that disclosure of a prosecution summary of independently created documents was not governed by Rule 6(e)(2).
The district court’s reliance on SCI was, however, misplaced. None of the materials at issue in this appeal exist independently of the grand jury process. Moreover, although the district court found that the auditors’ analyses were merely summaries of the books and records of Garden Court, our examination of these materials reveals that this finding is clearly erroneous. These analyses are not merely summaries that reveal nothing about what transpired before the grand jury. Rather they contain the auditors’ conclusions about whether particular expenses are legitimately attributable to the operation of Garden Court.
In determining the scope of Rule 6(e) the district court also examined whether disclosure would conflict with the policies underlying the rule. Such an inquiry is appropriate to determine whether material that is covered by the rule may be disclosed, see Douglas Oil v. Petrol Stops Northwest, 441 U.S. 211, 213, 222-23, 99 S.Ct. 1667, 1669, 1674, 60 L.Ed.2d 156 (1979), not whether the rule applies at all. Because we conclude that disclosure of all of the materials in this case is within the scope of Rule 6(e)(2), disclosure is prohibited unless one of the exceptions to the rule applies. Thus, we must next determine whether any of the exceptions to the rule permits disclosure.
III.
The Department argues that its investigation is preliminary to a judicial proceeding because it is likely that the investigation will produce litigation. Disclosure is in the Department’s view therefore permissible under 6(e)(3)(C) which permits disclosure when “so directed by a court preliminarily to or in connection with a judicial proceeding.” However, even if the Department’s contention that it falls within the literal terms of that exception is correct, disclosure is only permissible if in addition the three pronged test enunciated by the Supreme Court in Douglas Oil v. Petrol Stops Northwest, 441 U.S. 211, 99 S.Ct. 1667, 60 L.Ed.2d 156 (1979) is satisfied. There the Court stated that parties seeking disclosure under rule 6(e) have the burden of showing “that the material they seek is needed to avoid a possible injustice in another judicial proceeding, that the need for disclosure is greater than the need for secrecy, and that their request is structured to cover only the material so needed.” Id. at 222, 99 S.Ct. at 1674. Although Douglas dealt with disclosure to a private party, this court has applied the test to public officials as well. Catania, supra, at 63-64, 66.
As the District Court correctly found, the Department of Revenue has failed to satisfy the first prong of the Douglas test. The essence of the Department’s argument is that disclosure would save it time and effort since its investigation will require it to do much of the same *514work done by the grand jury.1 However, this does not constitute a showing of possible prejudice. As this court recently stated, “Access to grand jury materials cannot be had merely for the convenience of the state investigation.” Catania, supra at 66. See also In re Disclosure of Evidence, 650 F.2d 599, 601 (5th Cir.1981) (“Without a showing that disclosure is necessary to avoid possible injustice ... the moving party cannot establish particularized need.”)
The Department of Revenue argues that because the grand jury had completed its work, the only possible reason to keep the grand jury materials secret is the need to encourage the public to provide information to future grand juries. Even this policy is not, in the Department’s view, implicated in this case because it is prohibited by law from publicly disclosing any information obtained during an investigation. Thus, the Department argues that its need for the materials outweighs this inconsequential need for secrecy.
Although we agree that these factors reduce the need for secrecy, we are not as confident as the Department that disclosure of the materials it requests would not to at least some degree lessen the public’s confidence in grand jury secrecy. More importantly, the Department’s argument is misplaced since the Douglas balancing test is applicable only after the moving party establishes possible prejudice. Since the Department has not established possible prejudice, we hold that none of the requested materials may be disclosed.
The judgment of the district court will be affirmed insofar as it denies disclosure of the transcripts and witness interviews, and reversed insofar as it approves the release of the auditors’ analyses.

. The Department also states that it wishes to use the materials for impeachment or to refresh recollection. This request is clearly premature since the Department has not even alleged that it plans to interview specific witnesses. See Catania, supra, at 66 (disclosure of transcripts to District Attorney premature during investigative stage).